DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Follmann et al. (DE 3415077).
With regards to claim 1, Follmann discloses a manufacturing device for a bent pipe, by which the bent pipe is obtained by bending a double pipe comprising a first pipe and a second pipe, the second pipe containing therein the first pipe, the manufacturing device comprising:

an intermediate core metal configured to be placed between the first pipe (2) and the second pipe (1); and
a bending mold (6) configured to bend the double pipe, in which the inner core metal and the intermediate core metal are placed,
wherein the intermediate core metal comprises:
an intermediate core metal main body (8) having a tubular shape; and
a first intermediate movable portion (81) having a tubular shape and configured to be coupled to an end portion of the intermediate core metal main body (8) in an axial direction of the intermediate core metal main body, and to swing about a first intermediate pivot axis relative to the intermediate core metal main body, the first intermediate pivot axis being orthogonal to a central axis of the intermediate core metal main body [as seen in Figure 3 and at least page 2 of translation, paragraph 11], and
wherein the intermediate core metal main body comprises a first proximate portion, the first proximate portion including an edge positioned closer to the first intermediate movable portion while the double pipe is bent with the bending mold, the edge of the first proximate portion intersecting an imaginary plane orthogonal to a central axis of the second pipe at a position where the second pipe contacts the intermediate core metal.
With regards to claim 2, Follmann discloses wherein the first proximate portion protrudes toward the first intermediate movable portion in the axial direction of the intermediate core metal main body.
With regards to claim 3, Follmann discloses wherein the first proximate portion has a width in a circumferential direction of the intermediate core metal main body, the width 
With regards to claim 5, Follmann discloses a method of manufacturing a bent pipe, by which the bent pipe is obtained by bending a double pipe comprising a first pipe and a second pipe, the second pipe containing therein the first pipe, the method comprising:
placing an inner core metal (7) inside the first pipe (2), and placing an intermediate core metal (8) between the first pipe (2) and the second pipe (1); and
bending the double pipe, in which the inner core metal (7) and the intermediate core metal (8) are placed,
wherein the intermediate core metal comprises:
an intermediate core metal main body (8) having a tubular shape; and,
a first intermediate movable portion (81) having a tubular shape and configured to be coupled to an end portion of the intermediate core metal main body in an axial direction of the intermediate core metal main body, and to swing about a first intermediate pivot axis relative to the intermediate core metal main body, the first intermediate pivot axis being orthogonal to a central axis of the intermediate core metal main body [as seen in Figure 3 and at least page 2 of translation, paragraph 11], and
wherein the intermediate core metal main body (8) comprises a first proximate portion, the first proximate portion including an edge positioned closer to the first intermediate movable portion (81) while the double pipe is bent, the edge of the first proximate portion intersecting an imaginary plane orthogonal to a central axis of the second pipe at a position where the second pipe contacts the intermediate core metal, as seen in at least Figure 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Follmann.
Follmann discloses the invention substantially as claimed except for a second intermediate movable portion coupled to the first intermediate movable portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed St. Regis Paper Co. v Bemis Co., 193 USPQ 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art: US Patents 5,937,686 and 5,214,950 are both device for bending double pipes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/TERESA M EKIERT/            Primary Examiner, Art Unit 3725